      Case 2:20-cv-00182-TOR         ECF No. 79      filed 04/19/21    PageID.1470 Page 1 of 4




 1   BRIAN M. BOYNTON
     Acting Assistant Attorney General
 2   MARCIA BERMAN
 3   Assistant Director, Federal Programs Branch
     ALEXANDER V. SVERDLOV
 4     (New York Bar No. 4918793)
     Trial Attorney
 5   U.S. Department of Justice
 6   Civil Division, Federal Programs Branch
     1100 L Street, NW
 7   Tel. (202) 305-8550
     alexander.v.sverdlov@usdoj.gov
 8
 9   Attorneys for Defendants

10
11                         IN THE UNITED STATES DISTRICT COURT
12                           EASTERN DISTRICT OF WASHINGTON
                                       AT SPOKANE
13
       STATE OF WASHINGTON,
14
                                                           Case No. 2:20-cv-00182-TOR
15                   Plaintiff,
                                                           JOINT STATUS REPORT AND
16              v.                                         STIPULATED REQUEST TO
                                                           CONTINUE HOLDING PROCEEDINGS
17
       MIGUEL CARDONA, in his official                     IN ABEYANCE
18     capacity as the United States Acting
       Secretary of Education1, et al.,
19
20                   Defendants.

21
22
23
24
25
26
            1
27            Pursuant to Fed. R. Civ. P. 25(d), Miguel Cardona is automatically substituted as a
     defendant in this action.
28   JOINT STATUS REPORT AND STIPULATED REQUEST TO CONTINUE HOLDING PROCEEDINGS IN ABEYANCE
     Case No. 2:20-cv-00182-TOR

                                                    1
      Case 2:20-cv-00182-TOR            ECF No. 79       filed 04/19/21     PageID.1471 Page 2 of 4




 1
 2           The parties respectfully submit this joint status report pursuant to the Court’s Order of
 3   February 18, 2021, and further stipulate—and respectfully request—that the Court continue to
 4   hold proceedings in this action in abeyance. The parties have conferred and report as follows:
 5           1.      Following the change in Department leadership on January 20, 2021, the
 6   Department has continued to work towards publishing a final rule or taking other action to
 7
     address the issues raised in comments submitted regarding the IFR at issue in this case. In light
 8
     of the Department’s continuing consideration, counsel for Defendants conferred with counsel for
 9
     Plaintiff, and the Parties have agreed and jointly request that proceedings in this case be held in
10
     abeyance for an additional sixty days. The Parties further agree and propose that, at the end of
11
     this sixty-day period, the Parties will file a joint status report apprising the Court of the status of
12
     the Department’s consideration and whether the Parties wish to proceed with briefing cross-
13
     motions for summary judgment, including, if applicable, a revised briefing schedule.
14
             2.      The Parties thus respectfully request that the Court continue to hold proceedings
15
16   in this action in abeyance and order the parties to file a joint status report no later than sixty days

17   from the date of the Court’s order, apprising the Court of the status of the Department’s

18   consideration and whether the Parties wish to proceed with briefing cross-motions for summary

19   judgment, including, if applicable, a revised briefing schedule.

20
21
22
23
24
25
26
27
28   JOINT STATUS REPORT AND STIPULATED REQUEST TO CONTINUE HOLDING PROCEEDINGS IN ABEYANCE
     Case No. 2:20-cv-00182-TOR

                                                        2
      Case 2:20-cv-00182-TOR       ECF No. 79    filed 04/19/21   PageID.1472 Page 3 of 4




     DATED: April 19, 2021                          Respectfully submitted,
 1
                                                    BRIAN M. BOYNTON
 2
                                                    Acting Assistant Attorney General
 3                                                  MARCIA BERMAN
                                                    Assistant Director, Federal Programs Branch
 4
                                                    /s/ Alexander V. Sverdlov
 5
                                                    ALEXANDER V. SVERDLOV
 6                                                    (New York Bar No. 4918793)
                                                    Trial Attorney
 7                                                  U.S. Department of Justice
 8                                                  Civil Division, Federal Programs Branch
                                                    1100 L Street, NW
 9                                                  Tel. (202) 305-8550
                                                    alexander.v.sverdlov@usdoj.gov
10
11                                                  Attorneys for Defendants

12                                                  /s/ R. July Simpson
                                                    R. JULY SIMPSON, WSBA #45869
13                                                  SPENCER W. COATES, WSBA #49683
14                                                  JEFFREY T. SPRUNG, WSBA #23607
                                                    PAUL M. CRISALLI, WSBA #40681
15                                                  Assistant Attorneys General
                                                    800 Fifth Avenue, Suite 2000
16                                                  Seattle, WA 98104-3188
17                                                  (206) 464-7744
                                                    july.simpson@atg.wa.gov
18                                                  spencer.coates@atg.wa.gov
                                                    jeff.sprung@atg.wa.gov
19                                                  paul.crisalli@atg.wa.gov
20
                                                    Attorneys for Plaintiff State of Washington
21
22
23
24
25
26
27
28   JOINT STATUS REPORT AND STIPULATED REQUEST TO CONTINUE HOLDING PROCEEDINGS IN ABEYANCE
     Case No. 2:20-cv-00182-TOR

                                                3
      Case 2:20-cv-00182-TOR         ECF No. 79     filed 04/19/21   PageID.1473 Page 4 of 4




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on the 19th day of April, 2021, I electronically transmitted the
 3   foregoing document to the Clerk of Court using the ECF System for filing.
 4
 5                                        /s/ Alexander V. Sverdlov
                                        ALEXANDER V. SVERDLOV
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   JOINT STATUS REPORT AND STIPULATED REQUEST TO CONTINUE HOLDING PROCEEDINGS IN ABEYANCE
     Case No. 2:20-cv-00182-TOR

                                                   4
